749 N.W.2d 740 (2008)
APPLEGATE, INC., Plaintiff-Appellee,
v.
JOHN M. OLSON COMPANY, d/b/a J.M. Olson Corporation and Federal Insurance Company, Defendants-Appellants, and
Metro Industrial Piping, Inc., Maureen E. Renkiewicz, and Steven H. Lowe, Defendants.
Docket No. 135995. COA No. 275098.
Supreme Court of Michigan.
June 11, 2008.
*741 On order of the Court, the application for leave to appeal the January 31, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.